In re Freeport McMoran Inc. et al.; Freeport McMoran Copper & Gold; — Defendants); applying for supervisory and/or remedial writs, Parish of Orleans, Civil District Court, Div. H, Nos. 96-9962; to the Court of Appeal, Fourth Circuit, No. 99-C-1901.
*878Granted. Ruling of trial judge granting plaintiffs motion to conduct discovery is reversed. Case remanded to the district court with instructions to the trial judge to rule on the exception of no cause of action prior to discovery.
CALOGERO, C.J., not on panel; recused.